Case 2:17-cv-02052-MSN-cgc Document 44 Filed 09/04/19 Page 1 of 2                      PageID 646



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION



JOHNNIE F. WILLIAMS, JR.

        Plaintiff,

-vs-                                                 CASE NO.: 2:17-cv-02052-JTD-cgc

CONN APPLIANCES, INC.,

      Defendant.
__________________________/

       PLAINTIFF’S NOTICE OF FILING OF SUPPLEMENTAL AUTHORITY
  IN SUPPORT OF PLAINTIFF’S MOTION TO CONFIRM ARBITRATION AWARD


        Plaintiff, JOHNNIE WILLIAMS, JR., by and through his undersigned counsel, hereby

notifies the Court of the attached supplemental authority: Conn’s Appliances, Inc. v. Johnnie F.

Williams, Jr., Case No: 19-20139 (5th Cir. 2019) (See attached Exhibit A).


        On February 12, 2019, Defendant filed its Notice of Intent to File Appeal [Doc. 26] with

this Court. Within its Notice, Defendant informed this Court that it was appealing a decision by

the Southern District of Texas dismissing Defendant’s Application to Vacate Arbitration Award

for lack of jurisdiction [Doc. 26, pp. 1-2]. As such, Defendant requested that “any further ruling

from this Court be delayed pending the outcome of the appeal to the Fifth Circuit” pursuant to

the “first-to-file” rule. See Doc. 26, ¶ 8.


        Over two months after filing its Notice with this Court, Defendant filed its Opening Brief

with the Fifth Circuit Court of Appeals on April 22, 2019. Plaintiff filed his Brief of Appellee in

response on May 22, 2019 and Defendant filed its Reply Brief Appeal on June 12, 2019. Upon


                                                 1
Case 2:17-cv-02052-MSN-cgc Document 44 Filed 09/04/19 Page 2 of 2                       PageID 647



review, the Fifth Circuit Court of Appeals entered an Opinion (attached here to as Exhibit A)

affirming the judgment of the Southern District of Texas and noting that Conn’s “failed to meet

its prima facie burden [and] the district court properly dismissed the suit for lack of personal

jurisdiction.” Exhibit A, p. 4.


       Through its meritless appeal, Conn’s has now delayed these proceedings one year to the

date on what is otherwise a very straightforward matter. As there are no longer any competing

proceedings and Conn’s “first-to-file” argument has effectively been struck down, Plaintiff

respectfully requests this Court move forward with ruling on Plaintiff’s Motion to Confirm the

Arbitration Award [Doc. 14] and Plaintiff’s Motion for Sanctions [Doc. 40].


                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via electronic mail on this 4th day of September, 2019 to: Robert Luskin, Esquire, 3340

Peachtree Road, NE, Suite 2100, Atlanta, Georgia 30326 (rluskin@gmlj.com); and Christopher

Jordan, Esquire, 700 Milam Street, Suite 2700, Houston, Texas 77002 (cjordan@munsch.com).


                                              Respectfully submitted,


                                              /s/ Frank H. Kerney, III, Esq.
                                              Frank H. Kerney III, Esq.
                                              BPR: 035859
                                              Morgan & Morgan, Tampa, PA
                                              201 N. Franklin St.
                                              Suite 700
                                              Tampa, FL 33602
                                              813-577-4729 (direct)
                                              813-223-5402 (fax)
                                              FKerney@forthepeople.com
                                              MMartinez@forthepeople.com
                                              Counsel for Plaintiff


                                                  2
